Citation Nr: 0508570	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired 
bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired bilateral eye disorder.

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In January 2004 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a chronic acquired bilateral eye 
disorder, and remanded the claim of entitlement to service 
connection for a chronic acquired bilateral eye disorder on a 
de novo basis to the RO for further development and 
adjudicative action.

In November 2004 the RO denied entitlement to service 
connection for a chronic acquired bilateral eye disorder on a 
de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2004 which is 
compliant with Quartuccio, supra.

One of the purposes of the Board's January 2004 remand of the 
case to the RO was to obtain a contemporaneous, comprehensive 
VA special ophthalmological examination with a competent and 
probative medical opinion as to whether any current eye 
disorders were related to active service.  The Board's 
January 2004 remand directives specifically included that the 
medical specialist provide a complete rationale for any 
opinions expressed as the result of examination of the 
veteran.

The representative has expressed considerable dissatisfaction 
with the February 2004 VA special ophthalmological 
examination report since the examiner did not provide any 
rationale for the medical opinions rendered.  The 
representative has directed the Board's attention to Stegall 
v. West, 11 Vet. App. 268 (1998).  In this regard, the 
service representative has argued that the VA examiner did 
not comply with the terms of the remand.  The Board tends to 
agree that there has been poor compliance with the Board's 
January 2004 remand directives.

In the January 2004 remand directives the Board specifically 
requested that the medical specialist provide a complete 
rationale for all opinions expressed.  The medical specialist 
merely provided the monosyllabic responses without shedding 
any additional light as to how the negative responses were 
reached.


The CAVC has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, and that a remand by the Board imposes upon 
the RO a concomitant duty to ensure compliance with all of 
the terms of the remand.  Where the remand orders are not 
complied with, the Board errs in failing to ensure 
compliance.  Stegall, supra.

Accordingly, the Board finds that the case must once again be 
remanded to the RO for referral of the case to the medical 
specialist for provision of a rationale for his responses.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should refer the 
veteran's claims file to the VA medical 
specialist, identified as Dr. WB, who 
performed the February 2004 VA special 
ophthalmological examination for 
provision of a complete rationale to 
support his negative responses to the 
three Board remand questions he 
addressed.

The claims file, a copy of this remand 
and the Board's January 2004 remand must 
be made available to Dr. WB for review in 
conjunction with his provision of an 
addendum containing a complete rationale 
for the negative responses he provided on 
the February 2004 VA special 
ophthalmological examination.


DR. WB must annotate the addendum that 
the claims file, and copies of this 
remand, and the January 2004 remand were 
provided to him in conjunction with his 
review of the record.

If Dr. WB is no longer employed by VA, 
the VBA AMC should refer the claims file, 
and copies of this remand and the January 
2004 remand to another ophthalmologist 
for provision of responses to the Board's 
January remand questions with further 
examination of the veteran at his/her 
option.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested 
addendum/medical records review and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
bilateral eye disorder on a de novo 
basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


